Citation Nr: 9903463	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-31 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1943 to May 1944.
This appeal arises from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in September 1997 and at that time 
was remanded for further development.  The case was returned 
to the Board in December 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran requires assistance on a regular basis and is 
unable to protect himself from the hazards of his everyday 
environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance are met.  38 
U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance or by reason of being 
housebound.  The Board finds that the veteran's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection is currently in effect for schizophrenic 
reaction, paranoid type, rated 100 percent disabling, and for 
a herniotomy scar, rated non-compensably disabling.

At the time of a December 1995 VA examination for the purpose 
of determining the veteran's need for regular aid and 
attendance, the veteran's complaints included joint pain, 
generalized weakness and being tired all the time.  It was 
reported that the veteran could dress, go to the bathroom, 
sometimes needing assistance, and could feed himself.  He had 
difficulty walking, using a cane and walker, and both balance 
and propulsion were poor.  His memory was poor and he 
experienced dizzy spells and severe headaches.  The veteran 
indicated that he left his home three times a week and it was 
noted that he was accompanied by his wife.  He stated that he 
could drive his car short distances.  Diagnoses included 
multiple joint arthritis and remote cerebrovascular accident 
with temporary hemipareses.

At the time of a VA psychiatric examination in July 1996, it 
was reported that the veteran could not answer questions 
regarding his history.  It was noted that the veteran did not 
think that he had any psychiatric symptoms.  The examiner 
noted that it appeared that the veteran was highly reclusive 
and constantly socially inappropriate because he was 
constantly unaware of his illness or how it affected others.  
It was noted that the veteran was not taking medication for 
his psychosis and was not open to considering treatment.  The 
veteran complained that he got lost and dizzy.

The examiner related that the veteran had obviously 
disorganized speech and was expressing paranoid ideation 
about the VA.  The predominate features observed were 
disorganization and confusion.  He was very angry and used a 
loud voice and gestured frequently with his cane.  It was 
noted that the examiner was uncertain of his age.  He was 
extremely confused and required frequent re-direction.  He 
did not know the day or the date, refused to answer any 
questions about hallucinations and denied both suicidal and 
homicidal ideation.  His thought processes were nearly 
incoherent and his communication was highly impaired.  He 
meandered and had frequent looseness of associations.  Remote 
recall was impaired and his judgment was impaired by confused 
thinking.  He had no insight.

The veteran reported that his wife had to check to see if he 
had bathed properly.  He sometimes did not notice that his 
clothes were dirty.  He was oriented to person and place but 
not to day or date.  The veteran complained that he could not 
remember  people's names or what he had read.  His speech was 
illogical and connections were sometimes hard to follow.  He 
denied impaired impulse control.  The examiner concluded that 
the veteran's psychiatric disturbance was severe.  It was 
noted that he was incapable of normal human interactions 
because of his difficulty with communication and his tendency 
to be reclusive and paranoid.  The examiner stated that he 
believed that if the veteran's spouse were not present to 
provide for the veteran's means, it is likely that the 
veteran would end up in a nursing home.  The examiner 
concluded that he believed that the veteran was in need of 
regular aid and attendance  of another person because of the 
seriousness of his psychiatric illness.  The diagnoses 
included schizophrenia, chronic, undifferentiated type.

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to him daily environment.

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him to be in 
bed.  They must be based on the actual requirement of 
personal assistance from others.

The Board observes that the veteran's remote recall is 
impaired and his judgment is impaired by confused thinking, 
that he is incapable of normal human interactions because of 
his difficulty with communication and his tendency to be 
reclusive and paranoid and that if the veteran's spouse were 
not present to provide for the veteran's means, it is likely 
that the veteran would end up in a nursing home.  Moreover, 
it was the examiner's opinion that the veteran was in need of 
regular aid and attendance of another person because of the 
seriousness of his psychiatric illness..  Resolving all doubt 
in favor of the veteran, the Board concludes that there is an 
actual requirement of personal assistance from others and 
that the veteran requires this care or assistance on a 
regular basis to protect and assist him.  Accordingly, he is 
in need of regular aid and attendance.  38 U.S.C.A. §§ 
1114(l), 5107; 38 C.F.R. §§ 3.350, 3.352(a).  As special 
monthly compensation based on the need for regular aid and 
attendance is a greater benefit than special monthly 
compensation by reason of being housebound, the veteran's 
claim for housebound benefits is moot.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -
